Exhibit 10.1

 

WARNER MUSIC INC.

75 Rockefeller Plaza

New York, New York 10019

 

February 10, 2006                        

 

Patrick Vien

C/o Franklin, Weinrib, Rudell & Vassallo, P.C.

488 Madison Avenue

New York, New York 10022

Attn: Nicholas Gordon, Esq.

 

Dear Patrick:

 

This letter, when signed by you and countersigned by us (“Company”), shall
constitute our agreement (the “Agreement”) with respect to your employment with
Company.

 

  1. Position: Chairman and Chief Executive Officer, Warner Music International
(“WMI”). During the Term, you shall be the senior-most executive officer of WMI.

 

  2. Term: The term of this Agreement shall commence on February 13, 2006 and
shall end on February 28, 2009 (the “Term”).

 

  3. Compensation:

 

(a) Salary: During the Term, Company shall pay you a salary at the rate of
$750,000 per annum.

 

(b) Commencement Bonus: Promptly following the commencement of your employment
hereunder, Company shall pay you a commencement bonus in an amount equal to
$150,000. The amount paid to you by Company pursuant to this Paragraph 3(b) is
hereinafter referred to as the “Commencement Bonus.” In the event that, on or
before February 12, 2007, your employment is terminated by Company pursuant to
Paragraph 10(a) hereof, you shall promptly repay to Company an amount equal to
the Commencement Bonus multiplied by a fraction, the numerator of which shall be
the number of days remaining in the Term as of the effective date of such
termination, and denominator of which shall be 1,110.

 

(c) Annual Discretionary Bonus: With respect to each fiscal year of the Term,
Company shall consider granting to you an annual bonus (or a pro rata portion of
such annual bonus for a portion of such fiscal year). The amount of each annual

 

1



--------------------------------------------------------------------------------

bonus shall be determined by Company at its sole discretion; provided, that,
your Target bonus for each year of the Term shall be $750,000 (or a pro rata
portion of such amount for a portion of a year), based on the strength of your
performance and on the performance of WMI and of Company. The amount of each
annual bonus awarded to you may be higher or lower than the Target amount, and
shall remain in the sole discretion of Company.

 

(d) Stock Options. As soon as practicable after the date on which you commence
rendering services to Company, Company shall grant to you options to purchase
250,000 shares of the Common Stock of WMG Corp. (the “Options”), which Options
shall be exercisable in accordance with the terms of the stock option agreement
to be executed and delivered by you pursuant to the applicable stock option
plan.

 

(e) Payment of Compensation: Compensation accruing to you during the Term shall
be payable in accordance with the regular payroll practices of Company for
employees at your level. You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates; provided
that, the only such services that you may be required to perform are occasional
services for other WMG Corp. companies appropriate to your position.

 

  4. Exclusivity: Your employment with Company shall be full-time and exclusive.
During the Term you will not render any services for others, or for your own
account, in the field of entertainment or otherwise.

 

  5. Reporting: You shall at all times work solely under the supervision and
direction of the Chairman and Chief Executive Officer of Company (currently,
Edgar Bronfman, Jr.) or, in the absence of an officer of Company having such
title, to the senior-most executive officer of Company, and shall perform such
duties, consistent with your title and position, as you shall reasonably be
directed to perform by such senior officers.

 

  6. Place of Employment: Company’s main offices in the greater New York
metropolitan area. You also agree to travel on temporary trips to such other
place or places as may be required from time to time to perform your duties
hereunder.

 

  7. Travel and Entertainment Expenses: Company shall pay or reimburse you for
reasonable expenses actually incurred or paid by you during the Term in the
performance of your services hereunder in accordance with Company’s policy for
employees at your level upon presentation of expense statements or vouchers or
such other supporting information as Company may customarily require. You shall
be entitled to first class travel in connection with all business trips.

 

2



--------------------------------------------------------------------------------

  8. Benefits: While you are employed hereunder, you shall be entitled to all
fringe benefits generally accorded to employees of Company at your level from
time to time, including, but not limited to, medical health and accident, group
insurance and similar benefits, provided that you are eligible under the general
provisions of any applicable plan or program and Company continues to maintain
such plan or program during the Term.

 

  9. Disability/Death: If you shall become physically or mentally incapacitated
from performing your duties hereunder, and such incapacity shall continue for a
period of six (6) consecutive months or more or for shorter periods aggregating
six months or more in any twelve-month period, Company shall have the right
(before the termination of such incapacity), at its option, to terminate your
employment hereunder upon paying to you any accrued but unpaid salary pursuant
to Paragraph 3(a), accrued vacation in accordance with Company policy,
unreimbursed expenses in accordance with Paragraph 7 and accrued but unpaid
benefits in accordance with Paragraph 8, in each case to the date of such
termination. In the event of your death, this Agreement shall automatically
terminate except that Company shall pay to your estate any accrued but unpaid
salary pursuant to Paragraph 3(a), accrued vacation in accordance with Company
policy and unreimbursed expenses in accordance with Paragraph 7 and accrued but
unpaid benefits in accordance with Paragraph 8, in each case through the last
day of the month of your death.

 

  10. Termination by Company for Cause; Termination by You for Good Reason:

 

(a) Termination by Company for Cause: Company may at any time during the Term,
by written notice, terminate your employment for “Cause” (as defined below),
such Cause to be specified in the notice of termination. The following acts
shall constitute “Cause” hereunder: (i) any willful or intentional act or
omission having the effect, which effect is reasonably foreseeable, of injuring,
to an extent that is not de minimis, the reputation, business, business
relationships or employment relationships of Company or its affiliates;
(ii) conviction of, or plea of nolo contendere to, a misdemeanor involving
theft, fraud, forgery or the sale or possession of illicit substances or a
felony; (iii) breach of material covenants contained in this Agreement; and
(iv) repeated or continuous failure, neglect or refusal to perform your material
duties hereunder. Notice of termination given to you by Company shall specify
the reason(s) for such termination, and in the case where a cause for
termination described in clause (iii) or (iv) above shall be susceptible of
cure, and such notice of termination is the first notice of termination given to
you for such reason, if you fail to cure such cause for termination within ten
(10) business days after the date of such notice, termination shall be effective
upon the expiration of such ten-day period, and if you cure such cause within
such ten-day period, such notice of termination shall be ineffective. In all
other cases, notice of termination shall be effective on the date thereof.

 

3



--------------------------------------------------------------------------------

(b) Termination by You for Good Reason: (I) For purposes of this Paragraph
10(b), Company shall be in breach of its obligations to you hereunder if there
shall have occurred any of the following events (each such event being referred
to as a “Good Reason”): (i) a material reduction in your title shall have been
put into effect; (ii) you shall have been required to report to anyone other
than as provided in Paragraph 5 hereof; (iii) any monies required to be paid to
you hereunder shall not be paid when due; (iv) Company requires you to relocate
your primary residence outside the greater New York metropolitan area in order
to perform your duties to Company hereunder; or (v) Company assigns its rights
and obligations under this Agreement in contravention of the provisions of
Paragraph 17(e) below.

 

(II) You may exercise your right to terminate the Term of this Agreement for
Good Reason pursuant to this Paragraph 10(b) by notice given to Company in
writing specifying the Good Reason for termination within sixty (60) days after
the occurrence of any such event constituting Good Reason, otherwise your right
to terminate this Agreement by reason of the occurrence of such event shall
expire and shall be deemed to have permanently lapsed. Any such termination in
compliance with the provisions of this Paragraph 10(b) shall be effective thirty
(30) days after the date of your written notice of termination, except that if
Company shall cure such specified cause within such thirty-day period, you shall
not be entitled to terminate the term of this Agreement by reason of such
specified Good Reason and the notice of termination given by you shall be null
and void and of no effect whatsoever.

 

  11. Consequences of Breach by Company or Non-renewal:

 

(a) In the event of a “Special Termination” (as defined below) of your
employment, your sole remedy shall be that, upon your execution of a Release (as
defined below) Company shall pay to you the “Special Termination Payments” (as
defined below), and in the event of a “Qualifying Non-renewal” (as defined
below), your sole remedy shall be that, upon your execution of a Release,
Company shall pay to you the “Non-renewal Payments” (as defined below). Special
Termination Payments and Qualifying Non-renewal Payments are sometimes herein
referred to collectively as the “Termination Payments.”

 

(b) The “Basic Termination Payments” shall mean any accrued but unpaid salary,
accrued vacation pay in accordance with Company policy, any unreimbursed
expenses pursuant to Paragraph 7, plus any accrued but unpaid benefits in
accordance with Paragraph 8, in each case to the date on which your employment
terminates pursuant to an event described in subparagraph (d) or (f), below, as
applicable (the “Termination Date”).

 

4



--------------------------------------------------------------------------------

(c) A “Release” shall mean a release agreement in Company’s standard form,
attached hereto as Exhibit A.

 

(d) A “Special Termination” shall have occurred in the event that (i) Company
terminates your employment hereunder other than pursuant to Paragraphs 9 or 10
hereof, or (ii) you terminate this Agreement pursuant to Paragraph 10(b) hereof.

 

(e) “Special Termination Payments” shall mean (i) the Basic Termination
Payments; plus (ii) the greater of (A) the “Severance Amount” (as defined below)
and (B) the sum of $1,500,000.

 

(f) A “Qualifying Non-renewal” shall have occurred in the event that, at the end
of the Term: (i) Company declines to offer you continued employment with Company
or one of its affiliates; or (ii) Company offers you continued employment with
Company or one of its affiliates on economic terms that are less favorable to
you than the economic terms set out in this Agreement, and you elect to decline
such offer and terminate your employment with Company.

 

(g) The “Non-renewal Payments” shall mean (i) the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company, which amount shall in no event be less than $400,000,
plus; (ii) the Basic Termination Payments, plus (iii) Company shall consider in
good faith granting you a pro rata discretionary bonus with respect to the
period that begins on the first day of the fiscal year in which your employment
terminates and which ends on the date on which your employment terminates,
notwithstanding any policy which may be in effect at such time conditioning
eligibility for an annual bonus on an executive’s being employed by Company at
the time that annual bonuses are awarded or paid.

 

(h) Any Termination Payments payable to you under Paragraph 11(e) or (g) above
shall be made by Company in accordance with its regular payroll practices by
means of continued payments to you (i) of your salary at the same rate as was in
effect as of the Termination Date for the applicable period as is necessary to
cause the full amount due under such clause to be paid, or (ii) of salary for
such other period as Company determines is necessary to prevent such amount from
being deemed “deferred compensation” under applicable tax law; provided that in
the event that the Payment Period is so modified, your rate of pay during such
period shall be modified accordingly in order to cause the payment in full of
the amounts required to be paid to you pursuant to this Paragraph 11 (the
“Payment Period”). During the Payment Period, Company shall continue to provide
you with coverage under Company’s medical plans in accordance with the terms of
such plans, and you shall be entitled to no other benefits during such period.

 

5



--------------------------------------------------------------------------------

(i) In the event you elect not to execute and deliver a Release in connection
with a Special Termination or a Qualifying Non-renewal, Company shall only be
obligated to pay to you the Basic Termination Payments. Following the delivery
of an executed Release pursuant to this Paragraph 11, you shall have no duty to
seek substitute employment, and Company shall have no right of offset against
any amounts paid to you under this Paragraph 11 with respect to any compensation
or fees thereafter received by you from any employment thereafter obtained or
consultancy arrangement thereafter entered into by you.

 

  12. Confidential Matters: You shall keep secret all confidential matters of
Company and its affiliates (for purposes of this Paragraph 12 only, “Company”),
and shall not disclose them to anyone outside of Company, either during or after
your employment with Company, except (i) with Company’s written consent; (ii) as
required by law or judicial process; or (iii) to your professional advisors to
the extent reasonable and necessary. You shall deliver promptly to Company upon
termination of your employment, or at any time Company may request, all
confidential memoranda, notes, records, reports and other documents (and all
copies thereof) relating to the business of Company which you may then possess
or have under your control.

 

  13. Non-Solicitation: While you are employed by Company and for a period of
one year after your employment with Company ends for any reason, you shall not,
without the prior written consent of Company, directly or indirectly, as an
employee, agent, consultant, partner, joint venturer, owner, officer, director,
or member of any other person, firm, partnership, corporation or other entity,
or in any other capacity, (a) solicit, negotiate with, offer or enter into a
recording or other contract with any recording artist (including a duo or a
group) or songwriter who at the time is, either directly or through a furnishing
entity, under contract to Company or an affiliate of Company or a label
distributed to Company or an affiliate of Company, and (b) negotiate employment
with or offer employment to any individual employed by Company or an affiliate
of Company.

 

  14. Results and Proceeds of Employment: You acknowledge that Company shall own
all rights of every kind and character throughout the world in perpetuity in and
to any material and/or ideas written, suggested or in any way created by you
hereunder and all other results and proceeds of your services hereunder,
including, but not limited to, all copyrightable material created by you within
the scope of your employment. You agree to execute and deliver to Company such
assignments or other instruments as Company may require from time to time to
evidence Company’s ownership of the results and proceeds of your services.

 

6



--------------------------------------------------------------------------------

  15. Indemnity: To the extent that you perform your duties for Company in good
faith and in a manner you reasonably believe to be in or not opposed to the best
interests of Company and not in contravention of the instructions of any senior
officer of Company, Company agrees to indemnify you against expenses (including
but not limited to final judgments and amounts paid in settlement to which
Company has consented in writing, which consent shall not be unreasonably
withheld) in connection with litigation against you arising out of the
performance of your duties hereunder; provided, that, you shall have provided
Company with prompt notice of the commencement of any such litigation. Company
will provide defense counsel selected by Company. You agree to cooperate in
connection with any such litigation.

 

  16. Notices: All notices, requests, consents and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by prepaid courier, or
mailed first-class, postage prepaid, by registered or certified mail, return
receipt requested, as follows:

 

TO YOU:   TO COMPANY:

Patrick Vien

C/o Franklin, Weinrib, Rudell & Vassallo, P.C.

488 Madison Avenue

New York, New York 10022

Attn: Nicholas Gordon, Esq.

 

Warner Music Inc.

75 Rockefeller Plaza

New York, NY 10019

Attn: General Counsel

With a copy to:    

Franklin, Weinrib, Rudell & Vassallo, P.C.

488 Madison Avenue

New York, New York 10022

Attn: Nicholas Gordon, Esq.

   

 

Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.

 

  17. Miscellaneous:

 

(a) You represent and warrant to Company that you are free to enter into this
Agreement and, as of the commencement of the Term hereof, are not subject to any
conflicting obligation or any disability which will prevent you from or
interfere with your executing and performing your obligations hereunder.

 

7



--------------------------------------------------------------------------------

(b) You acknowledge that while you are employed hereunder you will comply with
Company’s conflict of interest policy and other corporate policies, as in effect
from time to time, of which you are made aware. All payments made to you
hereunder shall be subject to applicable withholding and social security taxes
and other ordinary and customary payroll deductions.

 

(c) You acknowledge that services to be rendered by you under this Agreement are
of a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision of this Agreement
(particularly, but not limited to, the provisions of Paragraphs 4 and 12
hereof), will cause Company immediate irreparable injury and damage which cannot
be reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in such
event, you specifically agree that Company shall be entitled to injunctive
relief to enforce and protect its rights under this Agreement. The provisions of
this Paragraph 17(c) shall not be construed as a waiver by Company of any rights
which Company may have to damages or any other remedy or by you as a waiver by
you of any rights which you may have to offer fact-based defenses to any request
made by Company for injunctive relief.

 

(d) This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes and terminates any and all prior agreements,
arrangements and understandings. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not herein set forth.

 

If, notwithstanding the provisions of the foregoing paragraph, any provision of
this Agreement or the application hereof is held to be wholly invalid, such
invalidity shall not affect any other provisions or application of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.

 

(e) The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
This Agreement, and your rights and obligations hereunder, may not be assigned
by you. Company may assign its rights, together with its obligations, hereunder
in connection with any sale, transfer or other disposition of all or a
substantial portion of the stock or assets of Company or WMI.

 

8



--------------------------------------------------------------------------------

(f) Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance.
Neither the continuation of employment nor any other conduct shall be deemed to
imply a continuing obligation upon the expiration of this Agreement. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce the same.
No waiver by either party of the breach of any term or covenant contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

 

(g) This Agreement shall be governed by and construed according to the laws of
the State of New York as applicable to agreements executed in and to be wholly
performed within such State. In the unlikely event that differences arise
between the parties related to or arising from this Agreement that are not
resolved by mutual agreement, to facilitate a judicial resolution and save time
and expense of both parties, Company and you agree not to demand a trial by jury
in any action, proceeding or counterclaim.

 

If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.

 

Very truly yours, WARNER MUSIC INC. By:  

/s/ Paul Robinson

--------------------------------------------------------------------------------

 

Accepted and Agreed:

 

/s/ Patrick Vien

--------------------------------------------------------------------------------

Patrick Vien

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

SEPARATION AGREEMENT AND RELEASE

 

SEPARATION AGREEMENT (“Agreement”) made and entered into on                  ,
200     between (name) (“you”) and (company) (“Company”).

 

In consideration of the mutual covenants, conditions and obligations contained
in this Agreement, you and Company agree as follows:

 

1. Your employment with Company shall end effective (date). As of that date, you
shall have no further responsibilities as an employee of Company and as of such
date the employment agreement (the “Employment Agreement”) between you and
Company dated (date), [as amended], shall be terminated with no liability of
either party to the other thereunder whatsoever, except as specifically set out
in this Agreement.

 

2. (a) Subject to your compliance with the terms of this Agreement, Company
shall during the period from the date hereof to                      (the
“Payment Period”) pay you salary at a rate of $             per annum (less
required withholding) and an automobile allowance at the rate of $            
per month (less required withholding). All payments to you hereunder shall be
payable in accordance with the regular payroll practices of the Company. You
shall have no duty to mitigate Company’s damages by seeking other employment,
and Company shall have no right to reduce the amounts payable to you under this
Agreement in the event that you obtain other earnings.

 

(b) Company shall continue to provide you and your dependent family members (to
the extent such individuals are eligible for such coverage under the terms of
the applicable programs) with coverage under Company’s medical and dental plans
until the earlier of (i) the end of the Payment Period or (ii) the date as of
which you become eligible for another medical insurance plan.

 

(c) For so long as you are on a payroll of Company, you shall continue to
participate in Company’s life insurance and 401(k) plans as if you were a full
time employee of Company, subject to the terms and conditions of each such plan.

 

(d) The Company shall pay you any accrued and unused vacation time through
                         , 200    (to the extent not paid prior to the date
hereof).

 

3. In accordance with the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), you shall have the right, at your expense,
to elect to continue medical insurance coverage under the group insurance plan
maintained by Company for a period of eighteen months beginning on (date).
Further information regarding COBRA’s coverage, including enrollment forms and
premium quotations, will be sent to you separately.

 

10



--------------------------------------------------------------------------------

4. (a) In consideration of, and exchange for, the payment and other benefits to
be received by you under this Agreement, you hereby waive, release and forever
discharge Company and its successors, their directors, officers, agents,
representatives and employees, and the parents, subsidiaries and affiliates, and
the directors, officers, agents and employees thereof (the “Company Group”) from
all claims, causes of action, lawsuits and demands, attorney’s fees, expenses or
other compensation (“Claims”) which in any way relate to or arise out of the
Employment Agreement or your employment with Company or the termination of your
employment, which you may now or hereafter have under any common law, federal,
state or local law, regulation or order, including without limitation, (i) any
Claim under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, as well as all liability for any
acts that may have violated your rights under any contract or local fair
employment practices law, any employee relations statute, executive law or
ordinance, any unemployment or workers compensation law or any other duty or
obligation of any kind or nature; (ii) all Claims relating to or arising out of
any alleged tortious act, including but not limited to, wrongful termination,
intentional infliction of emotional distress and defamation; (iii) all Claims
which may be alleged against or imputed to Company by you or by anyone acting on
your behalf; and (iv) all Claims for wages, (including, but not limited to, all
Claims in connection with any long-term incentive compensation plan of Company),
monetary and equitable relief, employment or reemployment with Company in any
position.

 

(b) The Company Group, in exchange for the consideration embodied in this
Agreement, waives, releases, and forever discharges you from all Claims which
the Company Group may now or hereafter have against you under any common law,
federal, state or local law, regulation or order, arising out of your employment
with Company.

 

5. Neither you nor Company shall file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any Claims within the scope of paragraph 4.

 

6. You and Company each acknowledge that nothing in this Agreement constitutes
(or shall be deemed) an admission of liability or wrongdoing by either you or
the Company.

 

7. (a) You shall not at any time exploit, use, sell, publish, disclose, or
communicate to any person, corporation or entity, either directly or indirectly,
any trade secrets or confidential information regarding the Company Group,
including, without limitation, the terms of any agreements between Company or
any of its affiliates and any third party (except that you may disclose the
financial terms of this Agreement to tax authorities, and to your attorneys and
accountants). You shall not during the one-year period following the date
hereof, without the prior approval of Company, discuss any “Company Topic” (as
defined below) with any press or media representative, nor shall you provide any
information regarding any Company Topic to any press or media representative.
“Company Topic” shall mean any matter relating to Company or its affiliates,
including any of their respective employees or artists.

 

11



--------------------------------------------------------------------------------

(b) Company shall not at any time, use, sell, publish, disclose, or communicate
to any person, corporation or entity, either directly or indirectly, any
confidential information regarding you (except that Company may disclose the
financial terms of this Agreement to tax authorities, attorneys or accountants).

 

(c) You agree to promptly return to Company all property of Company in your
possession, including, but not limited to keys, identification cards, files,
records, credit cards, electronic equipment and books and manuals issued to you
by Company.

 

8. For a period of one year after the date hereof, you shall not, without the
prior written consent of Company, directly or indirectly, as an employee, agent,
consultant, partner, joint venturer, owner, officer, director, or member of any
other person, firm, partnership, corporation or other entity, or in any other
capacity, (a) call upon, solicit, negotiate with, offer or enter into a
recording or other contract with any recording artist (including a duo or a
group) or songwriter who at the time is, either directly or through a furnishing
entity, under contract to Company or an affiliate of Company or a label
distributed by Company or an affiliate of Company, or (b) discuss or negotiate
employment with or offer employment to any individual employed by Company or an
affiliate of Company.

 

9. You acknowledge that you have read this Agreement and that you have executed
and delivered this Agreement freely and voluntarily, with full knowledge of all
material facts.

 

[IF EMPLOYEE IS AGE 40 OR OVER] [10. (a) You acknowledge that you have been
advised to seek independent advice and counsel in connection with this Agreement
and have retained (attorney name) of the firm of (firm name) for such purpose,
and that you have been afforded the time and opportunity necessary to seek such
advice and counsel to the full extent you may have desired; and that you have
been afforded at least 21 days in which to consider this Agreement. You
understand your obligations and rights under this Agreement and with such
knowledge have entered into and executed this Agreement freely and voluntarily.

 

(b) You understand that you may revoke this Agreement within seven days of its
execution, by notifying Company in writing of your desire to revoke the
Agreement, whereupon this Agreement shall be rendered null and void. The
provisions of this Agreement including any payment due to you shall not be
binding upon Company until eight days after the execution of this Agreement by
you.]

 

11. It is Company’s and your intention that this Agreement shall be effective as
a full and final accord and satisfaction and release of each and every matter
hereinabove referred to. You and Company acknowledge that you and Company are
familiar with Section 1542 of the Civil Code of the State of California which
provides as follows:

 

12



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR”

 

You and Company waive and relinquish any right and benefit which you and Company
have or may have under Section 1542 to the full extent that you and Company may
lawfully waive all such rights and benefits pertaining to the subject matter
hereof.

 

12. This Agreement constitutes the final and complete Agreement between you and
Company with respect to the subject matter hereof. This Agreement supersedes any
and all prior agreements between you and Company, including, but not limited to,
the Employment Agreement. No modification or waiver of the terms of this
Agreement shall be valid unless in writing and signed by Company and you.

 

13. This Agreement shall be governed by and construed according to the laws of
the State of (state) as applicable to agreements executed in and to be wholly
performed within such State.

 

IN WITNESS WHEREOF, the undersigned have acknowledged and executed this
Agreement as of the date first set forth above.

 

SAMPLE

--------------------------------------------------------------------------------

(name)

[COMPANY NAME]

SAMPLE

By:

 

 

--------------------------------------------------------------------------------

 

13